EXHIBIT 10.19

 

LOGO [g853473image_001.jpg]

75 Kneeland Street

Boston, Massachusetts 02111

617 275 0040

617 275 0039 fax

 

www.paratekpharm.com

February 4, 2015

Michael F. Bigham

By Hand

 

Re:        Amended and Restated Employment Agreement

Dear Michael:

On behalf of the Board of Directors (the “Board”) of Paratek Pharmaceuticals,
Inc. (“Paratek” or the “Company”) I am pleased to offer you continued employment
under the terms of this Amended and Restated Employment Agreement (the
“Agreement”). In this Agreement, you and the Company hereby amend, supersede,
and restate in its entirety that certain offer letter agreement between the
Company and you dated June 26, 2014 (the “Employment Agreement”).

Employment Position and Duties

You will be employed in the positions of Chairman of the Board and Chief
Executive Officer (“CEO”). You will be expected to perform the customary duties
of your positions, duties specified in the Bylaws of the Company, and as may be
required by the Board. You will report to the Board, and work at the Company’s
corporate headquarters in Boston, Massachusetts. The Company reserves the right
to reasonably require you to perform your duties at places other than its
corporate headquarters from time to time, and to require reasonable business
travel, including international travel, at the Company’s expense.

You will generally devote an overall average of fifty percent (50%) of your
business time and attention to the business of the Company. At all times, the
Company shall provide you with full-time executive secretarial support based at
your Company office.

Your employment relationship with the Company will also be governed by the
general employment policies and practices of the Company, except that if the
terms of this Agreement conflict, this Agreement will control. The Board
reserves the right to change your position, duties, and work location, from time
to time in its discretion.

Board Membership

You agree to continue to serve as a director of the Company and to continue to
be employed as Chairman of the Board. You agree that in the event your
employment with the Company is terminated for any reason, either voluntarily or
involuntarily, with or without Cause, you shall resign as a member of the Board
and as its Chairman simultaneously with the termination of your employment.

Base Salary

You will earn a salary at the rate of $31,250.00 per month ($375,000
annualized), less payroll deductions and withholdings (“Base Salary”), payable
on the Company’s regular payroll schedule. The Base Salary will be reviewed on
an annual or more frequent basis by the Board (or any authorized committee
thereof), and may be subject to increase in the discretion of the Board (or any
authorized committee thereof).



--------------------------------------------------------------------------------

Michael F. Bigham

February 4, 2015

Page 2

 

Discretionary Performance Bonus

You will be eligible to earn a discretionary performance bonus of up to forty
percent (40%) of Base Salary, subject to applicable payroll deductions and
withholdings (“Bonus”), based upon the Board’s assessment of your performance,
and the Company’s attainment of written targeted goals determined by the Board.
Following the close of each calendar year, the Board will determine in its
discretion whether you have earned a Bonus, and the amount of any Bonus. You
will be eligible to earn a Bonus for any full calendar year for which you are
employed by the Company as of December 31st. The Bonus, if earned, will be paid
no later than March 15 of the calendar year after the year to which it relates.

Employee Benefits

As a regular employee, you will be eligible to participate in the Company’s
standard employee benefits, pursuant to the terms and conditions of the benefit
plans and applicable policies, and for any additional benefits provided to the
Company’s executive employees generally. You will also be entitled to three
(3) weeks of paid vacation each calendar year, in accordance with the terms of
the Company’s vacation policy. The Company may change employee benefits from
time to time in its discretion. Details about these benefits are provided in the
employee handbook and Summary Plan Descriptions, available for your review.

Business Expenses

The Company will pay or reimburse you for all reasonable business expenses
incurred or paid by you in the performance of your duties and responsibilities
for the Company subject to such reasonable substantiation and documentation as
may be required by the Company, and subject to any maximum annual limit and
other restrictions on or policies governing such expenses as set by the Company
from time to time.

Equity Compensation

Under the Paratek Pharmaceuticals, Inc. 2014 Equity Incentive Plan (the “Equity
Plan”) you were granted options to purchase shares of the Company’s Common Stock
(“Options”), vesting in three equal tranches of 145,093 Options shares each
during your continued service with the Company (as defined in the Equity Plan).
Your Options have been amended such that two of the three tranches shall vest in
part based on performance milestones, as specified by the Board.

Notwithstanding the foregoing, the Options and any other equity awards that may
be granted to you by the Company after June 26, 2014 (together with the Options,
the “Company Equity”) will be subject to earlier vesting upon your termination
by the Company without Cause or by you with Good Reason, or upon a Change in
Control, under the conditions described below. For the avoidance of doubt, any
award agreement granting you Company Equity shall provide that the award cannot
be amended without your consent.



--------------------------------------------------------------------------------

Michael F. Bigham

February 4, 2015

Page 3

 

At-Will Employment Relationship

You may terminate your employment with the Company at any time and for any
reason whatsoever simply by notifying the Company. Likewise, the Company may
terminate your employment at any time, with or without Cause, and with or
without advance notice. Your employment at-will status can only be modified in a
written agreement approved by the Board and signed by you and a duly authorized
Member of the Board.

Payments upon Termination other than without Cause or with Good Reason

Upon termination of your employment for any reason other than by the Company
without Cause or by you with Good Reason, you shall be paid all accrued but
unpaid Base Salary, any earned but unpaid Bonus, reimbursement for business
expenses incurred by you but not yet paid to you as of the date your employment
terminates, and all accrued but unused vacation (collectively, the “Accrued
Payments”). Your Options shall terminate, as to all unvested shares, as of your
termination date.

Termination without Cause or with Good Reason

Upon termination of your employment at any time (whether before, in connection
with, or following a Change in Control) by the Company without Cause or by you
with Good Reason, each as defined below, you will receive the Accrued Payments.
In addition, subject to your fulfillment of the Release Obligation, as defined
below, you will be eligible for the following severance benefits:

1. Cash Severance Payments. You will be eligible to receive cash severance equal
to twelve (12) months of Base Salary following the termination date, subject to
payroll withholding and deduction (“Severance Payments”), and paid according to
the Company’s regular payroll procedures. Payment of Severance Payments shall
commence on the sixtieth (60th) day following your employment termination, which
initial payment shall include a lump sum payment equal to the aggregate
semi-monthly installments that would otherwise have been due during the period
between the termination date and the sixtieth (60th) day, but for the sixty
(60)-day delay in this provision. Thereafter, the remaining installments shall
be paid on the Company’s regular paydays.

2. Pro-Rata Severance Bonus. You will also be eligible to receive an amount (the
“Pro-Rata Bonus”) equal to the Bonus you would have earned for the year in which
your employment terminates, prorated by multiplying the Bonus that you would
have earned if you had remained employed through December 31 by the portion of
the year that you had actually remained employed, and subject to payroll
withholding and deduction. The determination by the Board of the Bonus amount
you would have earned shall be based on actual performance for the full calendar
year, except that any applicable subjective performance conditions will be
disregarded in determining actual performance, and the entire amount of the
Bonus, if any, will be determined based on applicable objective performance
conditions. Any Pro-Rata Bonus will be paid at the same time bonuses are paid to
the other executives of the Company, but in no event later than March 15 of the
calendar year after the year to which it relates.



--------------------------------------------------------------------------------

Michael F. Bigham

February 4, 2015

Page 4

 

3. Paid Health Care Coverage; Other Benefits Continuation.

a. If at the time of your employment termination you participate in health care
coverage through the Company’s plan, then provided that you timely elect
continued coverage under COBRA, the Company will pay your COBRA premiums to
continue your coverage (including coverage for eligible dependents, if
applicable) (“COBRA Premiums”) through the period (the “COBRA Premium Period”)
starting on the termination date and ending on the earliest to occur of the
date: (i) twelve (12) months after the termination date; (ii) you become
eligible for group health insurance coverage through a new employer; or
(iii) you cease to be eligible for COBRA continuation coverage for any reason,
including plan termination. In the event you become covered under another
employer’s group health plan or otherwise cease to be eligible for COBRA during
the COBRA Premium Period, you must immediately notify the Company of such event.

b. Notwithstanding the foregoing, if the payment by the Company of the COBRA
Premiums will subject or expose the Company to taxes or penalties, you and the
Company agree to renegotiate the provisions of paragraph 3(a) in good faith and
enter into a substitute arrangement pursuant to which the Company will not be
subjected or exposed to taxes or penalties and you will be provided with
payments or benefits with an economic value that is no less than the economic
value of the COBRA Premiums.

4. Equity Acceleration. All outstanding unvested Company Equity shall vest in
full, effective as of the termination date of your employment.

Definitions

For purposes of this Agreement, the following definitions shall apply:

1. “Cause” shall mean the occurrence of any of the following events: (a) your
conviction of any felony or any misdemeanor involving fraud or embezzlement
under the laws of the United States or any state thereof; (b) your commission
of, or participation in, any willful act of fraud, embezzlement or dishonesty
against the Company or a Company affiliate; (c) your intentional, material
violation of any contract or agreement between you and the Company or a Company
affiliate or of any statutory duty owed to the Company or a Company affiliate
which, if curable, remains uncured after a period of thirty (30) days following
your receipt of notice from the Company that it deems such conduct Cause for
termination of your employment; (d) your intentional and unauthorized use or
disclosure of the Company’s or a Company affiliate’s confidential information or
trade secrets; (e) the refusal or willful omission by you to perform any duties
required of you by the Board, which continues after a period of thirty (30) days
following your receipt of notice from the Company that it deems such conduct
Cause for termination of your employment hereunder; or (f) your gross
misconduct, which continues after a period of thirty (30) days following your
receipt of notice from the Company that it deems such conduct Cause for
termination of your employment.

2. “Good Reason” shall exist for resignation from employment with the Company if
any of the following actions are taken by the Company without your prior written
consent: (a) a material reduction in your Base Salary or Bonus target percentage
of Base Salary; (b) any loss



--------------------------------------------------------------------------------

Michael F. Bigham

February 4, 2015

Page 5

 

of or change in either of your positions and titles as Chairman of the Board and
CEO, or any other reduction in your title, authority, duties, or
responsibilities to a level materially inconsistent with the position and titles
you hold; (c) a change in your reporting structure such that you no longer
report directly to the Company’s Board; or (d) a relocation of your principal
place of employment to a place that increases your one-way commute by more than
thirty-five (35) miles as compared to your then-current principal place of
employment immediately prior to such relocation. In order for you to resign for
Good Reason, each of the following requirements must be met: (w) you must
provide written notice to the Board within thirty (30) days after the first
occurrence of the event giving rise to Good Reason setting forth the basis for
your resignation, (x) you must allow the Company at least thirty (30) days from
receipt of such written notice (the “Cure Period”) to cure such event, (y) such
event is not reasonably cured by the Company within the Cure Period, and (z) you
must resign from all positions you then hold with the Company not later than
sixty (60) days after the expiration of the Cure Period.

3. “Release Obligation” means that: (a) you have signed a general release and
waiver of claims in favor of the Company and its affiliates, as part of a
termination agreement reasonably acceptable to you and to the Company, and
(b) you have allowed the release and waiver to become fully effective without
revocation during any applicable revocation period.

Change in Control

Upon a Change in Control, all outstanding unvested Company Equity will either be
accelerated or assumed consistent with the terms of the Equity Plan, and as the
award agreements for such Company Equity will so provide; provided, however,
that if in connection with a Change in Control, the vesting of any incentive
equity issued by the Company to any other employee, director or service provider
will be accelerated, then any outstanding unvested Company Equity which you hold
shall also vest in full immediately prior to such Change in Control.

Upon the termination of your employment by the Company without Cause, or by you
with Good Reason, in either case during a time period starting on the date three
(3) months before the closing of a Change in Control and ending on the date
twenty-four (24) months after the closing of a Change in Control, provided that
you meet the Release Obligation and provide continued services through your
termination date, then all outstanding unvested Company Equity shall vest in
full, effective as of the termination date of your employment.

A “Change in Control” shall mean any of the following: (a) a merger or
consolidation in which the Company is a constituent party (or if a subsidiary of
the Company is a constituent party and the Company issues shares of its capital
stock pursuant to such merger or consolidation), other than a merger or
consolidation in which the voting securities of the Company outstanding
immediately prior to such merger or consolidation continue to represent (either
by remaining outstanding or by being converted into voting securities of the
surviving entity) more than fifty percent (50%) of the combined voting power of
the voting securities of the surviving entity outstanding immediately after such
merger or consolidation, or (b) any transaction or series of related
transactions in which in excess of fifty percent (50%) of the Company’s voting
power is transferred, other than the sale by the Company of stock in
transactions the primary purpose of which is to raise capital for the Company’s
operations and activities, or (c) a sale, lease, exclusive license or other
disposition of all or substantially all (as determined by the Board in its sole
discretion) of the assets of the Company.



--------------------------------------------------------------------------------

Michael F. Bigham

February 4, 2015

Page 6

 

 

Section 280G

If any payment or benefit (including payments and benefits pursuant to this
Agreement) that you would receive in connection with a Change in Control from
the Company or otherwise (“Transaction Payment”) would (i) constitute a
“parachute payment” within the meaning of Section 280G of the Internal Revenue
Code (the “Code”), and (ii) but for this sentence, be subject to the excise tax
imposed by Section 4999 of the Code (the “Excise Tax”), then the Company shall
cause to be determined, before any amounts of the Transaction Payment are paid
to you, which of the following two alternative forms of payment would result in
your receipt, on an after-tax basis, of the greater amount of the Transaction
Payment notwithstanding that all or some portion of the Transaction Payment may
be subject to the Excise Tax: (1) payment in full of the entire amount of the
Transaction Payment (a “Full Payment”), or (2) payment of only a part of the
Transaction Payment so that you receive the largest payment possible without the
imposition of the Excise Tax (a “Reduced Payment”). For purposes of determining
whether to make a Full Payment or a Reduced Payment, the Company shall cause to
be taken into account all applicable federal, state and local income and
employment taxes and the Excise Tax (all computed at the highest applicable
marginal rate, net of the maximum reduction in federal income taxes which could
be obtained from a deduction of such state and local taxes). If a Reduced
Payment is made, (x) you shall have no rights to any additional payments and/or
benefits constituting the Transaction Payment, and (y) reduction in payments
and/or benefits shall occur in the manner that results in the greatest economic
benefit to you as determined in this paragraph. If more than one method of
reduction will result in the same economic benefit, the portions of the
Transaction Payment shall be reduced pro rata. Unless you and the Company
otherwise agree in writing, any determination required under this paragraph
shall be made in writing by the Company’s independent public accountants (the
“Accountants”), whose determination shall be conclusive and binding upon you and
the Company for all purposes. For purposes of making the calculations required
by this paragraph, the Accountants may make reasonable assumptions and
approximations concerning applicable taxes and may rely on reasonable, good
faith interpretations concerning the application of Sections 280G and 4999 of
the Code. You and the Company shall furnish to the Accountants such information
and documents as the Accountants may reasonably request in order to make a
determination under this paragraph. The Company shall bear all costs the
Accountants may reasonably incur in connection with any calculations
contemplated by this paragraph as well as any costs incurred by you with the
Accountants for tax planning under Sections 280G and 4999 of the Code.

Compliance with Proprietary Information Agreement and Company Policies

As a condition of employment, you have signed and must continue to comply with
the Company’s standard form of Employee Proprietary Information, Inventions
Assignment, Non-Competition and Non-Solicitation Agreement (the “Proprietary
Information Agreement”) which prohibits unauthorized use or disclosure of the
Company’s proprietary information, among other obligations. As a Paratek
employee, you will be expected to abide by Company policies and practices, as
may be changed from time to time in the Company’s discretion, and acknowledge in
writing that you have read the Company’s employee handbook.

Protection of Third Party Information

In your work for the Company, you will be expected not to use or disclose any
confidential information, including trade secrets, of any former employer or
other person to whom you have an obligation of confidentiality. Rather, you will
be expected to use only that information which is generally known and used by
persons with training and experience comparable to your own, which is



--------------------------------------------------------------------------------

Michael F. Bigham

February 4, 2015

Page 7

 

common knowledge in the industry or otherwise legally in the public domain, or
which is otherwise provided or developed by the Company. You agree that you will
not bring onto Company premises, or use in the performance of your duties, any
unpublished documents or property belonging to any former employer or other
person to whom you have an obligation of confidentiality. You hereby represent
that you have disclosed to the Company any contract you have signed that may
restrict your activities on behalf of the Company.

Outside Activities

You have identified certain outside business activities in which you have been
and will continue to be engaged. Provided that such activities do not interfere
with your duties for Paratek and your agreed time commitments to Paratek, the
Company has no objection to your conducting the specified business activities
during your employment with Paratek. You may also engage in any other business,
civic and not-for-profit activities so long as such activities do not materially
interfere with the performance of your duties under this Agreement and are not
otherwise in conflict with the Proprietary Information Agreement. You may
purchase or otherwise acquire up to one percent (1%), or any higher percentage
if agreed to by the Board, of any class of securities of any enterprise if such
securities are listed on any national or regional securities exchange, provided
that you refrain from participating in the business activities of such
enterprise.

Agreement to Arbitrate

To ensure the rapid and economical resolution of disputes that may arise in
connection with your employment with the Company, you and the Company both agree
that any and all disputes, claims, or causes of action, in law or equity,
including but not limited to statutory claims, arising from or relating to the
enforcement, breach, performance, or interpretation of this Agreement, your
employment with the Company, or the termination of your employment with the
Company, will be resolved pursuant to the Federal Arbitration Act, 9 U.S.C.
§1-16, and to the fullest extent permitted by law, by final, binding and
confidential arbitration conducted in Boston, Massachusetts by JAMS, Inc.
(“JAMS”) or its successors. Both you and the Company acknowledge that by
agreeing to this arbitration procedure, you each waive the right to resolve any
such dispute through a trial by jury or judge or administrative proceeding.

Any such arbitration proceeding will be governed by JAMS’ then applicable rules
and procedures for employment disputes, which can be found at
http://www.jamsadr.com/rules-clauses/, and which will be provided to you upon
request. In any such proceeding, the arbitrator shall: (i) have the authority to
compel adequate discovery for the resolution of the dispute and to award such
relief as would otherwise be permitted by law; and (ii) issue a written
arbitration decision including the arbitrator’s essential findings and
conclusions and a statement of the award. You and the Company each shall be
entitled to all rights and remedies that either would be entitled to pursue in a
court of law. Nothing in this Agreement is intended to prevent either the
Company or you from obtaining injunctive relief in court to prevent irreparable
harm pending the conclusion of any such arbitration pursuant to applicable law.

Entire Agreement; Contingencies

This Agreement, together with your Proprietary Information Agreement, forms the
complete and exclusive statement of your employment agreement with the Company.
It supersedes any other prior



--------------------------------------------------------------------------------

Michael F. Bigham

February 4, 2015

Page 8

 

agreements or promises made to you by anyone, whether oral or written, including
the Employment Agreement. Changes in your employment terms, other than those
changes expressly reserved to the Company’s or Board’s discretion in this
Agreement, require a written modification approved by the Board and signed by a
duly authorized Member of the Board.

This Agreement will bind the heirs, personal representatives, successors and
assigns of both you and the Company, and inure to the benefit of both you and
the Company, their heirs, successors and assigns. If any provision of this
Agreement is determined to be invalid or unenforceable, in whole or in part,
this determination shall not affect any other provision of this Agreement and
the provision in question shall be modified so as to be rendered enforceable in
a manner consistent with the intent of the parties insofar as possible under
applicable law.

This Agreement shall be construed and enforced in accordance with the laws of
the Commonwealth of Massachusetts without regard to conflicts of law principles.
Any waiver of a breach of this Agreement, or rights hereunder, shall be in
writing and shall not be deemed to be a waiver of any successive breach or
rights hereunder. This Agreement may be executed in counterparts which shall be
deemed to be part of one original, and pdf or other facsimile signatures shall
be equivalent to original signatures.

[remainder of page intentionally left blank]



--------------------------------------------------------------------------------

Michael F. Bigham

February 4, 2015

Page 9

 

Please sign and date this Agreement to indicate your acceptance of continued
employment at Paratek under the terms described above. We look forward to a
continued productive and enjoyable work relationship.

 

Sincerely, Paratek Pharmaceuticals, Inc.

/s/ RICHARD LIM

Richard Lim, Director, on behalf of the Board Accepted:

/s/ MICAHEL F. BIGHAM

Michael F. Bigham

3/25/2015

Date